Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 9 May 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
New York May 9. 1790.

I have duly recieved your favor of April 23. with those of the 25th. from the girls. The object of the present is merely to acknowledge their receipt and to inclose you the newspapers; an attack of the periodical head-ach, which came on me about a week ago rendering me unable as yet either to write or read without great pain. It has been abating for some days, and has been so slight to-day that I have strong hope of missing the fit tomorrow. I must therefore refer to another occasion the description of the mould-board desired in your letter, as well as all further addition but of my love to the girls, and to yourself, the sincere esteem & attachment of Dear Sir Yours affectionately,

Th: Jefferson

